—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Shaw, J.), entered September 9, 1997, which, upon a jury verdict, is in favor of the defendants dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The jury’s verdict, which found that the defendants were negligent, but that their negligence was not a proximate cause of the damages alleged, is not inconsistent and is supported by a fair interpretation of the evidence (see, Keegan v Prout, 215 AD2d 629; see also, Nicastro v Park, 113 AD2d 129, 134).
The plaintiffs’ remaining contention is without merit. Rosenblatt, J. P., O’Brien, Ritter and Krausman, JJ., concur.